ON PETITION FOR REHEARING

PER CURIAM: *
IT IS ORDERED that, consistent, inter alia, with the concession by the Govern*702ment, the petition for rehearing is GRANTED. Accordingly, the sentence-affirmance in our prior opinion is withdrawn, United States v. Reese, 481 Fed.Appx. 153 (5th Cir.2012), and this matter is remanded for resentencing in the light of Dorsey v. United States, — U.S. -, 132 S.Ct. 2321, 183 L.Ed.2d 250 (2012).
CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR RESENTENCING.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *702published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.